—In an action to recover damages, inter alia, for breach of fiduciary duty and violation of General Business Law § 349, the defendants appeal from an order of the Supreme Court, Nassau County (McCarty, J.), dated February 27, 1997, which granted the plaintiffs’ motion pursuant to CPLR 3215 for leave to enter a default judgment upon their failure to serve an answer and denied their cross motion for leave to serve an answer.
Ordered that the order is affirmed, with costs.
*596In order to establish entitlement to vacatur of a default in interposing an answer, the defendants were required to establish the existence of a reasonable excuse and a meritorious defense (see, Rebeil Consulting Corp. v Kappa Realty Corp., 244 AD2d 540; Putney v Pearlman, 203 AD2d 333). The defendants failed to do so.
Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.